Title: To George Washington from Lieutenant Colonel William Palfrey, 29 December 1777
From: Palfrey, William
To: Washington, George



Sir
Lancaster [Pa.] 29 Decr 1777

In Consequence of your Excellency’s pleasure signified by Colo. Tilghman I have Order’d Mr Reed to proceed immediately to Head Quarters with the Military Chest—My own ill State of Health is such that I am not able to follow it immediately—A violent Cold which has settled on my Lungs has Confin’d me for ten days past—I am something better, but the Disorder seems very obstinate—As soon as I can possibly venture out I shall proceed to York, & after acquainting myself with what Congress have done respectg the matters relative to my department recommended to them by your Excellency, I shall return to Camp.
By some Letters I have just received from Home I find my private Affairs are suffering very much by my absence, particularly an Estate of my Brother in Law’s which cannot be settled until I am present. I was in hopes of accomplishing this Business when I obtaind your Excellys leave of Absence in October 1776, but the time was too short to go

thro’ the necessary Forms of Law, & it has lain ever since in a way not very advantageous to the Concern’d—I shall therefore be under a necessity of requesting your Excellency’s permission to return home, after arranging the Business of my Department—or if this cannot be granted without prejudice to the Service that I may have leave to resign. I have the Honor to be most respectfully Your Excellency’s most obedt & humble Servant

Wm Palfrey

